* Corpus Juris-Cyc. References: Appeal and Error, 4CJ, p. 508, n. 19.
The affidavit of appellant's attorney to which is attached what is claimed to be parts of the record in the above cause, not sent up by the clerk in the transcript of the record in the cause, will be treated as a motion for certiorari.
If the record as made in the circuit court has not been certified in full up to this court, appellant is entitled to it, but it can only come from the clerk of the trial court. Nothing can be added to the record as made in the trial court.
Let a writ of certiorari issue to the clerk of the circuit court of Simpson county directing him to certify up to this court any parts of the record in this cause which were not included in the transcript of the record in the cause sent up to this court, and which were filed and made a part of the record in this cause at the time of its trial in the circuit court.
Motion sustained.
PACK, J., took no part in this decision.